Court of Appeals
of the State of Georgia

                                        ATLANTA,__________________
                                                  July 22, 2014

The Court of Appeals hereby passes the following order:

A14D0433. BRANT B. BARBER v. RENEE SIBUN.

      Brant B. Barber filed this application from the trial court’s order concerning
custody and visitation of the parties’ minor children. Under OCGA § 5-6-34 (a) (11),
“[a]ll judgments or orders in child custody cases awarding, refusing to change, or
modifying child custody” are directly appealable. A party seeking to challenge a child
custody order, therefore, may file a direct appeal. See Cohen v. Cohen, 300 Ga. App.
7, 8 (1) (684 SE2d 94) (2009); Taylor v. Curl, 298 Ga. App. 45 (679 SE2d 80) (2009).
We will grant an otherwise timely discretionary application if the lower court’s order
is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly, this application is
hereby GRANTED.
      Barber shall have ten days from the date of this order to file a notice of appeal
with the trial court. If, however, he has already filed a notice of appeal, he need not
file a second notice. The clerk of the trial court is DIRECTED to include a copy of
this order in the record transmitted to the Court of Appeals.



                                        Court of Appeals of the State of Georgia
                                                                         07/22/2014
                                               Clerk’s Office, Atlanta,__________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.